        Case 1:18-cv-00444-RP Document 248 Filed 01/06/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION                                 FILED
                                                                        January 06, 2021
 MWK RECRUITING, INC.                                                 CLERK, U.S. DISTRICT COURT
                                                                      WESTERN DISTRICT OF TEXAS

              Plaintiff,                                                     Julie Golden
                                                                  BY: ________________________________
                                                                                          DEPUTY
       v.

 EVAN P. JOWERS

              Defendant.
                                                Civil Action No. 1:18-cv-00444




 EVAN P. JOWERS


              Counterclaimant,


       v.


 MWK RECRUITING, INC., ROBERT
 E. KINNEY, MICHELLE W. KINNEY,
 RECRUITING PARTNERS GP, INC.,
 KINNEY RECRUITING LLC,
 COUNSEL UNLIMITED LLC, and
 KINNEY RECRUITING LIMITED


              Counter-defendants.



     ADDENDUM TO CONFIDENTIALITY AND PROTECTIVE ORDER

   The following provisions shall amend the Confidentiality and Protective Order

(Dkt. 70) previously entered in this case (the “Protective Order”):
     Case 1:18-cv-00444-RP Document 248 Filed 01/06/21 Page 2 of 2




1. Robert E. Kinney is and shall henceforth during the remainder of this case

   remain a “Qualified Person” for all information designated “Confidential,” “For

   Counsel Only,” or “Attorneys Eyes Only” under the Protective Order.

2. There is hereby created a third designation category under the Protective

   Order entitled “Non-Party Counsel Only,” which is applicable to records which

   presently would cause Jowers competitive injury if known to MWK. For the

   avoidance of doubt, this category shall be limited to information about

   candidate interviews or submissions for consideration of candidates at clients

   which have occurred within the 90 days preceding disclosure, but such category

   shall not include information about completed placements of candidates at any

   time.

3. Information marked “Non-Party Counsel Only” shall automatically revert to

   “For Counsel Only” 90 days only after a candidate placed through Jowers’

   recruiting firm commences work at a new law firm.

4. Neither Robert E. Kinney nor any non-attorney party designee shall be a

   Qualified Person for information designated “Non-Party Counsel Only.”

5. All other provisions of the Protective Order pertaining to “For Counsel Only”

   or “Attorneys Eyes Only” information not in conflict with this addendum shall

   apply equally to “Non-Party Counsel Only” information.

                      6th 2021.
   SIGNED on January _____,


                                          ________________________________
                                          ROBERT L. PITMAN
                                          UNITED STATES DISTRICT JUDGE
